Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claims 9 and 19 recite the limitation, “wherein the user input in response to the notification is received through the application.” This limitation should be amended to correct grammatical mistakes. For example the claim could be amended to state, “wherein the user input in response to the notification.” 
Appropriate correction or clarification is requested. 


Claim Rejections - 35 USC §112
3.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-7, 12-16, and 18-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claims 3 and 12 recite the limitation, “sending, by the server system, the classified payment transactions to an issuer associated with the user.” There is insufficient antecedent basis for this limitation in the claim. Specifically, claims 3 and 12 refer to a plurality of classified payment transactions. However, claims 1 and 10 do not refer to this plurality of classified payment transactions. Rather, claims 1 and 10 refer to a single transaction that is classified by the user. For the purpose of examination, it is assumed that claims 3 and 12 were intended to state that the server system sends a single transaction to the issuer, and that the issuer sends a transaction statement comprising information associated with the transaction to the server system. Appropriate correction or clarification of these claims is required. 	Since claims 4 and 13 have the same issue as claims 3 and 12, claims 4 and 13 are rejected for the grounds and rationale used to reject claims 3 and 12. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Claims 5 and 14 recite the limitation, “wherein the user input comprises at least: a touch input; and a gesture input.” It is unclear, in light of the specification, whether this limitation is referring to a single input that comprises both a “touch” and a “gesture” (e.g. the user touches the screen and swipes to the left or right), or if this limitation is referring to two separate inputs (e.g. the user must provide a touch input in addition to a separate gesture input). Paragraph 77 of the specification states that, “a user input (e.g., a touch input or a gesture input) provided in response to the notification is received.” This paragraph of the specification appears to state that the system may receive either a touch input or a gesture input. However, the specification does not appear to state that the user provides multiple inputs including a touch input (e.g. by pressing a button on the screen of the user device) and a gesture input (e.g. by swiping left or right on the screen of the user device). For the purpose of examination, it is assumed that claims 5 and 14 were intended to state that the user provides a single input that 
	Since claims 6, 7, 15, and 16 include the respective limitations of claim 5 and 14, claims 6, 7, 15, and 16 are rejected for the grounds and rationale used to reject claims 5 and 14. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Claim 18 recites the limitation, “sending, by the server system, the classified payment transactions to an issuer of the user.” It is unclear what set of transactions the term “the classified payment transactions” refers to in this limitation. For example, claim 18 recites the following limitations:
determining, by a server system, an occurrence of a payment transaction performed by a user; 
learning, by the server system, a pattern of classification of payment transactions based on a pre-defined number of classified payment transactions; and
wherein a future payment transaction is classified by the server system.
	These limitations refer to three separate transactions or sets of transactions (e.g. a payment transaction performed by the user, a pre-defined number of classified payment transactions, and a future payment transaction). Therefore, it is unclear whether the “sending” step recited above refers to one of these transactions, all of these transactions, or a subset of these transactions. For the purpose of examination, it is assumed that the term “the classified payment transactions” could refer to any transaction introduced by the claim. However, claim 18 should be amended to clearly identify which transaction(s) the applicant is referring to.
	 Since claims 19 and 20 include the respective limitations of claim 18, claims 19 and 20 are rejected for the grounds and rationale used to reject claim 18. Appropriate correction or clarification of these claims is required.  No new matter may be added.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-9 and 18-20) and a machine (claims 10-17). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 18 recites the abstract idea of: 
A method for classifying a payment transaction, the method comprising: determining [[by a server system]], an occurrence of a payment transaction performed by a user;
determining, [[by the server system]], whether the user input is a first gesture input or a second gesture input; 
performing, [[by the server system]], one of upon determining the user input as the first gesture input, classifying, [[by the server system]], the payment transaction into a personal transaction, and 
upon determining the user input as the second gesture input, classifying, [[by the server system]], the payment transaction into a business transaction.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, classifying a payment transaction). 

Step 2A, Prong 2
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 18 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a server system and a user device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, claim 18 recites the limitation, “learning, by the server system, a pattern of classification of  This limitation states that the system utilizes machine learning technology to classify the payment transactions based on the user input. However, the claim merely recites the machine learning at a high level of generality such that amounts to no more than merely applying generic machine learning technology to perform the abstract idea (i.e. classifying the payment transaction). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 18 also includes the additional elements of:
sending, by the server system, a notification of the payment transaction to a user device associated with the user;
receiving, by the server system, a user input in response to the notification;
receiving, by the server system, a segregated transaction statement for at least one of the personal transaction or the business transaction based on the classification;
sending, by the server system, the classified payment transactions to an issuer of the user; and 
sending, by the server system, the segregated transaction statement to the user device.
	These limitations merely state that various data are received by and sent from the server system. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 18 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 18 is directed to an abstract idea.
	
Step 2B
	Under the 2019 PEG step 2B analysis, the additional elements of claim 18 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements, such as: a server system, a user device, and machine learning (e.g. “learning, by the server system, a pattern of classification…”), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using these additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). These additional elements are specified at a high level of generality, where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 76 and 143-145).
	Additionally, the following limitations identified above as insignificant extra-solution activity have been reevaluated in Step 2B:
sending, by the server system, a notification of the payment transaction to a user device associated with the user;
receiving, by the server system, a user input in response to the notification;
receiving, by the server system, a segregated transaction statement for at least one of the personal transaction or the business transaction based on the classification;
sending, by the server system, the classified payment transactions to an issuer of the user; and 
sending, by the server system, the segregated transaction statement to the user device.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 18 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
	Independent claims 1 and 10 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 1 recites the abstract idea of:
A method, comprising: determining, [[by a server system]], an occurrence of a payment transaction performed by a user; and 
classifying, upon receiving the user input [[by the server system]], the payment transaction into one of a personal transaction or a business transaction.
	Similarly as described above regarding claim 18, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, classifying a payment transaction).

	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a server system and a user device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.
	Claim 1 also includes the additional elements of:
sending, by the server system, a notification of the payment transaction to a user device associated with the user; and 
receiving, by the server system, a user input in response to the notification.
	These limitations merely state that the server system sends a notification of the payment transaction and receives user input. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
 a server system and a user device, do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)).
	Additionally, the following limitations identified above as insignificant extra-solution activity have been reevaluated in Step 2B:
sending, by the server system, a notification of the payment transaction to a user device associated with the user; and 
receiving, by the server system, a user input in response to the notification.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Claim 10 recites the abstract idea of:
determine an occurrence of a payment transaction performed by a user, and 
classify the payment transaction into one of a personal transaction or a business transaction upon receiving the user input.
	Similarly as described above regarding claim 18, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, classifying a payment transaction).


	Besides reciting the abstract idea the limitations of claim 10 also recite generic computer components (e.g. a server system, a memory storing executable instructions, a processor in operative communication with the memory, and a user device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.
	Claim 10 also includes the additional elements of:
send a notification of the payment transaction to an application in a user device associated with the user, and 
receive a user input through the application in response to the notification.
	These limitations merely state that the server system sends a notification of the payment transaction and receives user input. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

	Under the 2019 PEG step 2B analysis, the additional elements of claim 10 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
 a server system, a memory storing executable instructions, a processor in operative communication with the memory, and a user device, do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)).
	Additionally, the following limitations identified above as insignificant extra-solution activity have been reevaluated in Step 2B:
sending, by the server system, a notification of the payment transaction to a user device associated with the user; and 
receiving, by the server system, a user input in response to the notification.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Dependent Claims
	Dependent claims 2-9, 11-17, 19, and 20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2 and 11 state that the server system “learns” a pattern of classification based on the user input, and classifies a future transaction based on the pattern. Similarly as described above regarding claim 18, these limitations amount to no more than merely “applying” generic machine learning technology to implement the abstract idea on a computer. Specifically, these claims do not provide any indication of an improvement to machine learning technology itself.
	Claims 3 and 12 recite limitations that amount to no more than mere data gathering and transmitting (e.g. sending the classified payment transaction to an issuer, receiving a segregated transaction statement at the server system, and sending the segregated transaction statement to the user device), which are forms of insignificant extra solution activity See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Claims 4, 13, and 20 state that the issuer analyzes the classified payment transactions to develop a plan for the user. This limitation simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity, namely a fundamental economic principle/practice and/or a commercial interaction, as described above regarding claims 1, 10, and 18. Merely stating that the issuer develops a plan for the user (e.g. a corporate discount for business expenses; Specification, Paragraph 4) does not add any technical feature that integrates the abstract idea into a practical application, or amounts to significantly more than the abstract idea. 
	Claims 5, 6, 14, and 15 merely provide further definition to the “user input” recited in claims 1 and 10. Simply stating that the user input comprises a touch input and a gesture input, and that the input corresponds to swiping left or right within the application, does not provide any indication of a technical improvement to user interface technology and/or transaction processing technology. Rather, this merely defines the type of input received by the system.
Claims 7 and 16 merely provide further definition to the “user input” recited in claims 6 and 15. Simply stating that swiping to the right side of the screen classifies the transaction as a “personal” transaction, and that swiping to the left side of the screen classifies the transaction as a “business” transaction, does not provide any indication of a technical improvement to user interface technology and/or transaction processing technology. Rather, this merely defines the classification category that corresponds to each user input.
	Claims 8 and 17 merely provide further definition to the “classification” process recited in claims 1 and 10. Simply stating that the personal and business transactions may be further classified into sub-groups does not provide any indication of a technical improvement to transaction processing technology. Rather, this merely further defines how the transactions may be classified.
	Claims 9 and 19 merely provide further definition to the processes of “sending… a notification of the transaction to a user device associated with the user” and “receiving… a user input in response to the notification” recited in claims 1 and 18. Merely stating that these processes are performed by an “application” available in the user device does not provide any indication of a technical improvement to data transmission and/or data input technology. Rather, this amounts to no more than merely applying generic computer components and/or software to perform method steps for transmitting/receiving data.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sim (U.S. Pre-Grant Publication No. 20190318031).

Claim 1
	Regarding Claim 1, Sim teaches:
A method, comprising: determining, by a server system, an occurrence of a payment transaction performed by a user (See at least Paragraph 74: Describes a system/method for classifying transactions. A plurality of activity records describing a plurality of activities of a user are identified and received by the server [i.e. a server system]. The activity records may be provided to the server by the client device. The "activity" may be a transaction conducted by the user [See Paragraph 30]);
sending, by the server system, a notification of the payment transaction to a user device associated with the user
receiving, by the server system, a user input in response to the notification (See at least Paragraph 78: Input is received from the user assigning a category to one or more activities of the plurality of activities. The user input is received in response to the pre-classified transaction data sets being displayed on the user interface [See Paragraphs 77-78 and Figure 3, 330-340]); and
classifying, upon receiving the user input by the server system, the payment transaction into one of a personal transaction or a business transaction (See at least Paragraph 80: The one or more activities are categorized based on the input. The activities may be categorized as either "business" or "personal" [See Paragraph 28]).

Claim 9
	Regarding Claim 9, Sim teaches:
wherein the notification is sent to an application available in the user device (See at least Paragraph 77: The user accesses an application via a user interface of a client device in order to receive the notification regarding the pre-classified transactions. Also see Paragraph 23 which states that the pre-classified data sets may be presented to the user via a user interface associated with an application running on a user's client device. Also see Paragraph 49 and Figures 2A-2H which describe the application in further detail), and
wherein the user input in response to the notification is received through the application (See at least Paragraph 78: The input is received by the application via the user interface. Also see Paragraphs 69-70 and Figure 2H which describes the application and user interface for receiving user input regarding the categorization of the "activities" or transactions).

Claim 10
	Regarding Claim 10, Sim teaches:
A server system (See at least Paragraph 84: Describes a server [i.e. a server system] for classifying transactions), comprising:
a memory storing executable instructions (See at least Paragraphs 105 and 106: The server may comprise machine-readable storage media [See Paragraph 105] comprising instructions [See Paragraph 106]); and
a processor in operative communication with the memory, the processor configured to execute the instructions to cause the server system to at least (See at least Paragraph 105: The machine-readable storage medium may be coupled to a processor such that the processor can read information from, and write information to, the storage medium):
determine an occurrence of a payment transaction performed by a user (See at least Paragraph 74: Describes a system/method for classifying transactions. A plurality of activity records describing a plurality of activities of a user are identified and received by the server [i.e. a server system]. The activity records may be provided to the server by the client device. The "activity" may be a transaction conducted by the user [See Paragraph 30]),
send a notification of the payment transaction to an application in a user device associated with the user
receive a user input through the application in response to the notification (See at least Paragraph 78: Input is received from the user assigning a category to one or more activities of the plurality of activities. The user input is received in response to the pre-classified transaction data sets being displayed on the user interface [See Paragraphs 77-78 and Figure 3, 330-340]), and
classify the payment transaction into one of a personal transaction or a business transaction upon receiving the user input (See at least Paragraph 80: The one or more activities are categorized based on the input. The activities may be categorized as either "business" or "personal" [See Paragraph 28]).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Malviya (U.S. Pre-Grant Publication No. 20180204265).

Claim 2
	Regarding Claim 2, Sim teaches:
learning, by the server system, a pattern of classification of payment transactions based on a pre-defined number of classified payment transactions (See at least Paragraph 36: The system may utilize machine learning algorithms and predictive models to predict transaction classifications. The machine learning model may be trained based on historical transaction records and associated classification information [i.e. a pre-defined number of classified payment transactions]); and
classifying, by the server system, a future payment transaction [[independent of the user input]] based on the pattern learned by the server system (See at least Paragraph 36: The machine learning model/predictive model may then be used to predict the classification of a transaction based on the attributes of the transaction. Examiner's Note: Sim does not explicitly teach that the server classifies the transaction completely independent of user input. For example, the user must still provide input confirming that the transaction was classified correctly during the pre-classification process. However, Malviya does teach this as described below).

	Regarding Claim 2, Sim does not explicitly teach, but Malviya, however, does teach:
classifying, by the server system, a future payment transaction independent of the user input based on the pattern learned by the server system (See at least Paragraphs 32 and 33: Describes a system for utilizing machine learning to categorize transactions. A computing device may gather transaction data associated with a user from multiple sources. The computing device may then utilize a machine learning algorithm to determine one or more categories for each data entry/transaction. This process occurs without user input).


Claim 4
	Regarding Claim 4, Sim does not explicitly teach, but Malviya, however, does teach:
wherein the classified payment transactions are analyzed by the issuer to offer one or more customized plans for the user (See at least Paragraph 38: the computing device may determine one or more recommended products or services [i.e. a customized plan] for the user. This determination may be made, at least in part, based on an analysis of the transaction data associated with the user [e.g. the recommendations may be based on the category of transaction that occurs most frequently for the user, See Paragraph 37]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Malviya in order to maximize the value the user receives for performing various transactions. This is accomplished by providing various recommendations (i.e. plans) to the user based on the details of the transactions they commonly perform (Malviya: Paragraphs 37 and 38).

Claim 11
	Regarding Claim 11, this claim is rejected under the same rationale as described above regarding claim 2.

Claim 13
	Regarding Claim 13, this claim is rejected under the same rationale as described above regarding claim 4.


11.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Rephlo (U.S. Pre-Grant Publication No. 20140207680).

Claim 3
	Regarding Claim 3, Sim teaches:
[[receiving]], by the server system, a segregated transaction statement for at least one of the personal transaction or the business transaction based on the classified payment transactions (See at least Paragraph 84: A reduced data set [i.e. a segregated transaction statement] may be generated by the server. The reduced data set may comprise information regarding the pre-classified transaction [i.e. the business transactions and personal transactions; See Paragraphs 43 and 44 and Figure 1B]. Examiner's Note: Sim does not explicitly teach that the reduced data set is "received by the server system." Rather, Sim teaches that the reduced data set is generated by the server system. On the other hand, Rephlo does teach receiving a transaction statement by the server system as described below); and
sending, by the server system, the segregated transaction statement to an application available in the user device (See at least Paragraph 84: The server may provide the reduced data sets to the user via a user interface at the client device [Also see 

	Regarding Claim 3, Sim does not explicitly teach, but Rephlo, however, does teach:
sending, by the server system, the classified payment transactions to an issuer associated with the user (See at least Paragraphs 63 and 64: Describes a system for facilitating a transaction between a customer and a merchant. The customer may initiate a transaction at a POS device of a merchant [i.e. a server system]. The merchant may then send the payment to an issuer for authorization [Figure 5, 506]); and
receiving, by the server system, a segregated transaction statement (See at Least Paragraph 68: The issuer may authorize the payment and communicate a combined authorization and customer/transaction specific data [i.e. a transaction statement] to the merchant. the customer or transaction specific data may comprise various data relevant to the transaction, such as deals, discounts, rewards, etc. [See Paragraph 67])
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Rephlo in order to increase the amount of information regarding the transaction that may be presented to the user. As stated in Paragraph 65 of Rephlo, the issuer may compile various transaction data by contacting a variety of data sources. This allows the merchant (i.e. the server system) to provide more relevant data to the user.

Claim 12
	Regarding Claim 12, this claim is rejected under the same rationale as described above regarding claim 3.



12.	Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Haffey (U.S. Patent No. 10891690).

Claim 5
	Regarding Claim 5, Sim does not explicitly teach, but Haffey, however, does teach:
wherein the user input comprises at least: a touch input; and a gesture input (See at least Col. 25, Lines 36-60 and Figure 5, 513: The user may provide input to an interface by making a sweeping motion on a touch screen of a mobile device [Also see Col. 59, Lines 51-58; the screen presented to the user is a touch screen capable of receiving user input via touch]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Haffey in order to increase user convenience by providing an input method that is less burdensome and difficult to use than other financial transaction categorization interfaces (Haffey: Col. 2, Line 55 - Col. 3, Line 6). Additionally, providing a more simplistic interface and input mechanism reduces the chance of receiving incorrect data entries (Haffey: Col. 2, Line 55 - Col. 3, Line 6).

Claim 6
	Regarding Claim 6, Sim does not explicitly teach, but Haffey, however, does teach:
wherein the user input corresponds to at least one of: swiping to left side within an application on a screen of the user device (See at least Col. 25, Lines 36-60 and Figure 
swiping to right side within the application on the screen (See at least Col. 25, Lines 36-60 and Figure 5, 513: The transaction may be categorized by swiping right on an interactive spending analysis display [i.e. an application]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Haffey in order to increase user convenience by providing an input method that is less burdensome and difficult to use than other financial transaction categorization interfaces (Haffey: Col. 2, Line 55 - Col. 3, Line 6). Additionally, providing a more simplistic interface and input mechanism reduces the chance of receiving incorrect data entries (Haffey: Col. 2, Line 55 - Col. 3, Line 6).

Claim 7
	Regarding Claim 7, Sim does not explicitly teach, but Haffey, however, does teach:
wherein the payment transaction is classified into the personal transaction based on the user input corresponding to swiping to the right side on the screen (See at least Col. 37, Lines 1-19: The transactions may be categorized according to "needs" and "wants." For example, transactions categorized as "wants" may include purchases associated with a hobby of the user [i.e. a personal transaction]. The transaction may be categorized as a "want" by swiping right on the interface [i.e. a first gesture input; See Col. 25, Lines 36-60 and Figure 5, 513]); and
wherein the payment transaction is classified into the business transaction based on the user input corresponding to swiping to the left side on the screen (See at least Col. 37, Lines 1-19: The transactions may be categorized according to "needs" and "wants." 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Haffey in order to provide the user a very basic analysis and display showing how the user is spending their money and what spending is in the users' control, i.e., is want-based, or discretionary spending, as opposed to spending that is not really under the user's control, i.e., is need-based, or non-discretionary spending (Haffey: Col. 2, Lines 5-24).

Claim 14
	Regarding Claim 14, this claim is rejected under the same rationale as described above regarding claim 5.

Claim 15
	Regarding Claim 15, this claim is rejected under the same rationale as described above regarding claim 6.

Claim 16
	Regarding Claim 16, this claim is rejected under the same rationale as described above regarding claim 7.





13.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Calles (U.S. Pre-Grant Publication No. 20170300184).

Claim 8
	Regarding Claim 8, Sim does not explicitly teach, but Calles, however, does teach:
wherein classifying the payment transaction further comprises: sub-classifying the personal transaction into one or more sub-categories (See at least Paragraph 259: Describes a system for classifying payment transactions. The user may categorize a transaction as either a business transaction or a personal transaction. If the user categorizes the transaction as a personal transaction, the system may provide options to further categorize the transaction into a "sub-category" for personal transactions); and
sub-classifying the business transaction into one or more sub-categories (See at least Paragraph 260: Describes a system for classifying payment transactions. The user may categorize a transaction as either a business transaction or a personal transaction. If the user categorizes the transaction as a business transaction, the system may provide options to further categorize the transaction into a "sub-category" for business transactions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Calles in order to provide a system to the user that allows easy and intuitive categorization of financial transactions (Calles: Paragraph 8). Allowing the user to assign sub-categories to a transaction increases the specificity at which the user can define the transaction.

Claim 17
	Regarding Claim 17, this claim is rejected under the same rationale as described above regarding claim 8.


14.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Haffey (U.S. Patent No. 10891690), Malviya (U.S. Pre-Grant Publication No. 20180204265), and Rephlo (U.S. Pre-Grant Publication No. 20140207680).

Claim 18
	Regarding Claim 18, Sim teaches:
A method for classifying a payment transaction, the method comprising: determining, by a server system, an occurrence of a payment transaction performed by a user (See at least Paragraph 74: Describes a system/method for classifying transactions. A plurality of activity records describing a plurality of activities of a user are identified and received by the server [i.e. a server system]. The activity records may be provided to the server by the client device. The "activity" may be a transaction conducted by the user [See Paragraph 30]);
sending, by the server system, a notification of the payment transaction to a user device associated with the user
receiving, by the server system, a user input in response to the notification (See at least Paragraph 78: Input is received from the user assigning a category to one or more activities of the plurality of activities. The user input is received in response to the pre-classified transaction data sets being displayed on the user interface [See Paragraphs 77-78 and Figure 3, 330-340]);
learning, by the server system, a pattern of classification of payment transactions based on a pre-defined number of classified payment transactions (See at least Paragraph 36: The system may utilize machine learning algorithms and predictive models to predict transaction classifications. The machine learning model may be trained based on historical transaction records and associated classification information [i.e. a pre-defined number of classified payment transactions]),
wherein a future payment transaction is classified by the server system [[independent of the user input]] based on the pattern learned by the server system (See at least Paragraph 36: The machine learning model/predictive model may then be used to predict the classification of a transaction based on the attributes of the transaction. Examiner's Note: Sim does not explicitly teach that the server classifies the transaction completely independent of user input. For example, the user must still provide input confirming that the transaction was classified correctly during the pre-classification process. However, Malviya does teach this as described below);
[[receiving]], by the server system, a segregated transaction statement for at least one of the personal transaction or the business transaction based on the classification (See at least Paragraph 84: A reduced data set [i.e. a segregated transaction statement] may be generated by the server. The reduced data set may comprise information regarding the pre-classified transaction [i.e. the business transactions and personal transactions; 
sending, by the server system, the segregated transaction statement to the user device (See at least Paragraph 84: The server may provide the reduced data sets to the user via a user interface at the client device [Also see Paragraphs 43 and 44 and Figure 1B which provide an example of this data being displayed on a user interface]).

	Regarding Claim 18, Sim does not explicitly teach, but Haffey, however, does teach:
determining, by the server system, whether the user input is a first gesture input or a second gesture input (See at least Col. 77, Lines 21-32: The user may categorize each of the uncategorized/undetermined financial transactions by making a sweeping motion [i.e. a gesture input] to either the first or second region of the spending analysis display);
performing, by the server system, one of upon determining the user input as the first gesture input, classifying, by the server system, the payment transaction into a personal transaction (See at least Col. 37, Lines 1-19: The transactions may be categorized according to "needs" and "wants." For example, transactions categorized as "wants" may include purchases associated with a hobby of the user [i.e. a personal transaction]. The transaction may be categorized as a "want" by swiping right on the interface [i.e. a first gesture input; See Col. 25, Lines 36-60 and Figure 5, 513]), and
upon determining the user input as the second gesture input, classifying, by the server system, the payment transaction into a business transaction (See at least Col. 37, Lines 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Haffey in order to provide the user a very basic analysis and displays showing how the user is spending their money and what spending is in the users' control, i.e., is want-based, or discretionary spending, as opposed to spending that is not really under the user's control, i.e., is need-based, or non-discretionary spending (Haffey: Col. 2, Lines 5-24).

	Regarding Claim 18, the combination of Sim and Haffey does not explicitly teach, but Malviya, however, does teach:
wherein a future payment transaction is classified by the server system [[independent of the user input]] based on the pattern learned by the server system (See at least Paragraphs 32 and 33: Describes a system for utilizing machine learning to categorize transactions. A computing device may gather transaction data associated with a user from multiple sources. The computing device may then utilize a machine learning algorithm to determine one or more categories for each data entry/transaction. This process occurs without user input).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Haffey, and Malviya in order to increase 

	Regarding Claim 18, the combination of Sim, Haffey, and Malviya does not explicitly teach, but Rephlo, however, does teach:
sending, by the server system, the classified payment transactions to an issuer associated with the user (See at least Paragraphs 63 and 64: Describes a system for facilitating a transaction between a customer and a merchant. The customer may initiate a transaction at a POS device of a merchant [i.e. a server system]. The merchant may then send the payment to an issuer for authorization [Figure 5, 506]); and
receiving, by the server system, a segregated transaction statement (See at Least Paragraph 68: The issuer may authorize the payment and communicate a combined authorization and customer/transaction specific data [i.e. a transaction statement] to the merchant. the customer or transaction specific data may comprise various data relevant to the transaction, such as deals, discounts, rewards, etc. [See Paragraph 67])
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Haffey, Malviya and Rephlo in order to increase the amount of information regarding the transaction that may be presented to the user. As stated in Paragraph 65 of Rephlo, the issuer may compile various transaction data by contacting a variety of data sources. This allows the merchant (i.e. the server system) to provide more relevant data to the user.

Claim 19
	Regarding Claim 19, Sim teaches:
wherein the notification is sent to an application available in the user device (See at least Paragraph 77: The user accesses an application via a user interface of a client device in order to receive the notification regarding the pre-classified transactions. Also see Paragraph 23 which states that the pre-classified data sets may be presented to the user via a user interface associated with an application running on a user's client device. Also see Paragraph 49 and Figures 2A-2H which describe the application in further detail), and 
wherein the user input in response to the notification is received through the application (See at least Paragraph 78: The input is received by the application via the user interface. Also see Paragraphs 69-70 and Figure 2H which describes the application and user interface for receiving user input regarding the categorization of the "activities" or transactions).

Claim 20
	Regarding Claim 20, the combination of Sim and Haffey does not explicitly teach, but Malviya, however, does teach:
wherein the classified payment transactions are analyzed by the issuer to offer one or more customized plans for the user (See at least Paragraph 38: the computing device may determine one or more recommended products or services [i.e. a customized plan] for the user. This determination may be made, at least in part, based on an analysis of the transaction data associated with the user [e.g. the recommendations may be based on the category of transaction that occurs most frequently for the user, See Paragraph 37]).



Citation of Pertinent Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hart (U.S. Pre-Grant Publication No. 20060196930): Describes a system for categorizing financial transactions. The transaction data is categorized and stored at an issuer associated with the user.
Mehta (U.S. Pre-Grant Publication No. 20190180294): Describes a system for categorizing transactions and providing rewards based on the categories.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696